DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dillard et al. (US Patent Application Publication No. 2016/0138351).
In reference to claim 1, Dillard discloses a fluid flow system comprising:
an input line (Fig. 2, extending from RCD 12 to choke manifold 100) connected to a drilling system (Fig. 2);
one or more fluid flow lines (Fig. 2, par. 0083, the flow lines associated with each flowmeter 150a-c) connected to the input line, wherein each of the one or more fluid flow lines is a different fluid flow rate (par. 0087);
an output line connected to the one or more fluid flow lines (Fig. 2);

one or more pressure sensors (par. 0057) disposed in each of the one or more fluid flow lines.
In reference to claim 3, Dillard discloses that the one or more fluid flow lines comprises a low fluid flow line, a medium flow fluid line, and a high fluid flow line (par. 0087).
In reference to claim 4, Dillard discloses that the low fluid flow line is configured for a fluid flow of 10 to 300 gallons per minute (par. 0087, “less than 100 GPM, 20 to 50-GPM, etc.”; par. 0130).
In reference to claim 5, Dillard discloses that the medium fluid flow line is configured for a fluid flow of 200 to 1000 gallons per minute (par. 0130).
In reference to claim 6, Dillard discloses that the high flow line is configured for a fluid flow of 900 to 2000 gallons per minute (par. 0087).
In reference to claim 7, Dillard discloses an information handling system 50 (par. 0062).
In reference to claim 8, Dillard discloses that the one or more valves are connected to and controlled by the information handling system 50 (par. 0099).
In reference to claim 9, Dillard discloses that the one or more pressure sensors are connected to and communicate with the information handling system 50 (par. 0099).
In reference to claim 10, Dillard discloses that the information handling system 50 is configured to operate the one or more valves based at least in part on one or more measurements from the one or more pressure sensors (par. 0099).

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sehsah et al. (US Patent Application Publication No. 2019/0118122).
In reference to claim 1, Sehsah discloses a fluid flow system 50 comprising: 
an input line (Fig. 1, from pump 26, Fig. 2, at “Flow IN”) connected to a drilling system (Fig. 1); 

an output line (Fig. 1, to “Rig”, Fig. 2, at “Flow OUT”) connected to the one or more fluid flow lines 60, 62 and 64 (Fig. 2); 
one or more valves 1-6 and 8-13 disposed in each of the one or more fluid flow lines 60, 62 and 64 (Fig. 2, pars. 0017 and 0019); and 
one or more pressure sensors 14-19 (Fig. 2, par. 0018) disposed in each of the one or more fluid flow lines 60, 62 and 64.
In reference to claim 7, Sehsah discloses an information handling system 52 (Fig. 2, par. 0020).
In reference to claim 8, Sehsah discloses that the one or more valves 1-6 and 8-13 are connected to and controlled by the information handling system 52 (par. 0020).
In reference to claim 9, Sehsah discloses that the one or more pressure sensors 14-19 are connected to and communicate with the information handling system 52 (par. 0020).
In reference to claim 10, Sehsah discloses that the information handling system 52 is configured to operate the one or more valves 1-6 and 8-13 based at least in part on one or more measurements from the one or more pressure sensors 14-19 (par. 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Francois (US Patent Application Publication No. 2017/0175467).
In reference to claim 2, Dillard discloses a temperature sensor (par. 0099, “temperature signals” implies the existence of a temperature sensor) but fails to disclose that it is connected to the output line.
Francois discloses that a temperature sensor can be connected to an output line (par. 0058).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a temperature sensor so that the temperature of the drilling fluid can be monitored.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sehsah et al. (US Patent Application Publication No. 2019/0118122) in view of Francois (US Patent Application Publication No. 2017/0175467).
In reference to claim 2, Sehsah fails to disclose a temperature sensor connected to the output line.
Francois discloses that a temperature sensor can be connected to an output line (par. 0058).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a temperature sensor so that the temperature of the drilling fluid can be monitored.

Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Miikkulainen (US Patent Application Publication No. 2015/0361743).

moving a drilling fluid from a borehole into an input line (Fig. 2, extending from RCD 12 to choke manifold 100) of the fluid flow system (Fig. 2);
directing the drilling fluid through the input line into a fluid flow line, wherein one or more valves 110 are disposed in the fluid flow line (Fig. 2);
measuring a first pressure at a first pressure sensor in the fluid flow line (par. 0057);
moving the drilling fluid into another fluid flow line based on the fluid flow rate if a fluid flow rate change point is met (par. 0088, “When moments of low flow occur during operations, however, the manifold 100 can switch its use exclusively to the third, smaller flowmeter 150c so that accurate measurements with lower error can still be obtained during operations”).
Dillard fails to disclose a determining a fluid flow rate in the fluid flow line by finding the difference between the first pressure measurement and the second pressure measurements.
Miikkulain discloses determining a fluid flow rate from the difference between a first pressure sensor P1 and a second pressure sensor P2 (par. 0052).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the fluid flow rate from two pressure measurements so that knowledge of the flow rate can be used to control the drilling fluid.
In reference to claim 15, Dillard discloses that the fluid flow rate through a low flow leg is 10 to 300 gallons per minute (par. 0087, “less than 100 GPM, 20 to 50-GPM, etc.”; par. 0130).
In reference to claim 16, Dillard discloses that the fluid flow rate through a medium flow leg is 200 to 1000 gallons per minute (par. 0130).
In reference to claim 17, Dillard discloses that the fluid flow rate through a high flow leg is 900 to 2000 gallons per minute (par. 0087).

In reference to claim 19, Dillard discloses taking a pump rate measurement and selecting the fluid flow line based at least in part on the pump rate measurement (par. 0090, “control system 100 can switch when the flow rate is expected to drop below a threshold in an expected time interval after the occurrence of some operation, such as dropping of a known pump rate in the system 10”).
In reference to claim 20, Dillard discloses taking a density measurement and selecting the fluid flow line based at least in part on the density measurement (par. 0099, fluid density signals are used to control the system).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Miikkulainen (US Patent Application Publication No. 2015/0361743) as applied to claim 11 above, and further in view of Francois (US Patent Application Publication No. 2017/0175467).
In reference to claims 12 and 13, Dillard fails to disclose a temperature sensor disposed in an output line.  
Francois discloses that a temperature sensor can be connected to an output line (par. 0058).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a temperature sensor so that the temperature of the drilling fluid can be monitored.
In reference to claim 14, Francois that temperature of the drilling fluid is a control parameter (par. 0058).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the flow rate based on the temperature so that the system can react to a loss or gain of drilling fluid.

Allowable Subject Matter
The previously indicated allowable subject matter has been withdrawn in view of the newly submitted reference.

Response to Arguments
Applicant’s arguments in reference to claim 15 are persuasive and that rejection has been withdrawn.
Applicant’s arguments in reference to claim 1 are unpersuasive as the claim is an apparatus claim and the limitation amounts to an intended use of the apparatus.  In the case of Sehsah, each of the fluid flow lines would inherently be capable of allowing different flow rates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/15/22